Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-7 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1-3 and 5-7: In combination with other limitations nothing in the prior art of record teaches, suggests, or discloses: “shaping optical systems corresponding to the respective laser light sources, wherein each of the shaping optical systems expands laser light emitted from a corresponding one of the laser light sources, and guides the laser light to a corresponding one of the diffractive optical elements, and wherein an expanded size of the laser light having the minimum radiant flux is smaller than an expanded size of the laser light having the maximum radiant flux.”
Sekine fails to teach shaping optical systems corresponding to respective laser light sources that guide the laser light to a corresponding one of the diffractive optical elements. Moreover, each laser light source LS1-4 have the same radiant flux. And while changing laser flux of each individual source is known, see Martinsen et al. US 20170144253, the diffractive optical element being differentially sized is not taught by either Sekine and Martinsen.
Martinsen, as noted above, does not have differentially sized diffractive elements, despite teaching beam expansion, diffraction, and varying of optical powers of laser light source (Figs. 5, 8; ¶¶41, 50-51).
Nomura et al US 20080013415, child of EP2043094A1, teaches laser light sources of different fluxes; however, all the radiant energy enters into a singular diffractive element OL (Fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/               Primary Examiner, Art Unit 2875